             Case 1:17-mj-04939-UA Document 18 Filed 04/12/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                - - - x

UNITED STATES OF AMERICA                                          Affirmation in Support
                                                                  of Application for
                - v.    -                                         Order of Continuance

RENWICK HADDOW,                                                       17 Mag. 4939

                             Defendant.

                              - - - - - - - - - x
  I
State of New York
County of New York                                         SS.:

Southern District of New York

        Martin S.           Bell,   pursuant to Title 28,            United States Code,

Section 1746, hereby declares under penalty of perjury:

        1.     I am an Assistant United States Attorney in the Office of

Geoffrey        S.     Berman,      United      States     Attorney    for   the   Southern

District of New York.                   I submit this affirmation in support of an

application for an order of continuance of the time within which

an indictment or information would otherwise have to be filed,

pursuant to 18 U.S.C.               §   3161 (h) (7) (A)    This is the ninth order of

continuance that has been sought.

        2.     The defendant was charged in a complaint dated June 29,

2017,    with violations of Title 18, United States Code,                          Sections

13~3 and 2.          The defendant was arrested on April 13, 2018, and was

presented on April 13, 2018 before United States Magistrate Judge

Robert W. Lehrburger in the Southern District of New York.                              The

defendant was ordered detained.                     The defendant is represented by
           Case 1:17-mj-04939-UA Document 18 Filed 04/12/19 Page 2 of 5



                                        2
EdJ ard Little, Esq.

      3.    At the initial presentment, a preliminary hearing was set

for May 14, 2018, as to the defendant.         Accordingly, the Government

had until May 14, 2018,         to charge the defendant by indictment or

information.

      4.    On May 14, 2018, Magistrate Judge Barbara C. Moses entered

an Order of Continuance,         pursuant to 18 U.S.C .     § 3161(h) (7) (A),

extending the time within which an indictment or information would

otherwise have had to be filed in this case until June 13, 2018.

      5.      On June 13, 2018, Magistrate Judge Gabriel W. Gorenstein

entered      an   Order    of   Continuance,   pursuant    to   18   U.S.C.   §


3161(h) (7) (A),     extending the time within which an indictment or

information would otherwise have had to be filed in this case until

July 13, 2018.

      6.      On July 13, 2018, Magistrate Judge James L. Cott         entered

an Order of Continuance,         pursuant to 18 U.S.C.      § 3161(h) (7) (A),

extending the time within which an indictment or information would
  I
otherwise have had to be filed in this case until August 13, 2018.

      7.      On August 13,     2018,   Magistrate Judge Stewart D. Aaron

entered      an    Order   of   Continuance,   pursuant    to   18   U.S.C.   §


31pl(h) (7) (A),     extending the time within which an indictment or

in~ormation       would otherwise have had to be filed in this case until
  I

September 12, 2018.

      8.      On September 12, 2018, Magistrate Judge Kevin Nathaniel
            Case 1:17-mj-04939-UA Document 18 Filed 04/12/19 Page 3 of 5



                                                     3
Fox entered an Order of                      Continuance,       pursuant       to    18 U.S. C.   §


31 6J l(h) (7) (A),         extending the time within which an indictment or

infiormation
   I
             would otherwise have had to be filed in this case until

Oc ~ ober 12, 2018.

       9.         On October 12,             2018,       Magistrate    Judge     James    L.   Cott

entered       an         Order    of    Continuance,          pursuant     to       18   U.S.C.    §

316l(h) (7) (A),            extending the time within which an indictment or

information would otherwise have had to be filed in this case until

November 12, 2018.

       10.         On November 12, 2018, Magistrate Judge Barbara C. Moses

entered           an     Order    of    Continuance,          pursuant     to       18   U.S.C.    §

3161(h) (7) (A),            extending the time within which an indictment or

information would otherwise have had to be filed in this case until

December 12, 2018.

       11.         On December 12,           2018,       Magistrate Judge James L.             Cott

entered           an     Order    of    Continuance,          pursuant     to       18   U.S.C.    §


3161(h) (7) (A),            extending the time within which an indictment or

information would otherwise have had to be filed in this case until

January 11, 2019.

        12.        On     January      11,    2019,       Magistrate     Judge      Katharine     H.

Pa Fker entered an Order of Order of Continuance, pursuant to 18

U. ,S .C.     §        3161 (h) (7) (A),     extending        the   time   within        which    an

indictment or information would otherwise have had to be filed in

this case until February 11, 2019.
        Case 1:17-mj-04939-UA Document 18 Filed 04/12/19 Page 4 of 5



                                                 4
      13.   On    February         11,     2019,      Chief   Magistrate    Judge      Kevin

Nathaniel Fox entered an Order of Order of Continuance, pursuant

to 18 U.S.C.      §   3161(h) (7) (A), extending the time within which an

indictment or information would otherwise have had to be filed in

this case until March 13,                2019.       On that date,      Magistrate Judge

Gabriel W. Gorenstein entered an Order of Continuance extended the

deadline to April 12, 2019.

      13.   Mr. Little and counsel for the Government are engaged in

discussions concerning a possible disposition of this case,                                 and

expect to resolve         it shortly.                The negotiations have not been

completed and we plan to continue our discussions,                              but do not

anticipate a resolution before the deadline under Rule 5.1 expires

on April 12, 2019.

      14.        Therefore,        the     Government         is   requesting     a   30-day

continuance       until      May     13,     2019,      to    continue    the     foregoing

discussions and reach a disposition of this matter.                             Counsel for

the   Government       has    communicated            with    defense    counsel      and    he

specifically consented to this request.                       Laura Grossfield Birger,

ch l ef of the Criminal Division, has approved of this request, which

we expect to be the final such request.
-.
              Case 1:17-mj-04939-UA Document 18 Filed 04/12/19 Page 5 of 5



                                           5
          15.    For the reasons stated above, the ends of justice served

     by the granting of the requested continuance outweigh the best

     interests of the public and defendant in a speedy trial.

     Dated:      New York, New York
                 April 12, 2019


                                        Martin S. Bell
                                        Assistant United States Attorney
                                        Southern District of New York
                                        212-637-2463
